[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
On February 23, 1999, appellant filed a motion requesting reconsideration of this court's judgment entry filed February 16, 1999, dismissing his appeal because the judgment appealed was not a final appealable order.
No brief or memorandum in opposition to the motion has been filed.
This court reviewed the judgment entry, filed October 21, 1997, which is not a final appealable order, without realizing that the trial court had filed a substituted judgment entry on December 23, 1998 rectifying the judgment entry of October 21, 1997. Because this appeal was taken from the December 23, 1998 judgment entry, we erred by dismissing it.
For the foregoing reasons, we grant appellant's motion for reconsideration.
This court, sua sponte, vacates its opinion and judgment entry for this case released February 16, 1999.
This court's judgment entry of February 16, 1999, dismissing the appeal, is hereby vacated and held for naught.
The Clerk of Courts is instructed to reinstate this matter on the docket of the Court of Appeals pending further order of this court. _____________________________________ JUDGE ROBERT A. NADER, FOR THE COURT
CHRISTLEY, P.J.,
O'NEILL, J., concur.